Citation Nr: 1411681	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-28 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

These matters were previously remanded in January 2013 for further development.  The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

Unfortunately, a remand is required for the Veteran's claim of entitlement to service connection for a low back disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that assistance would aid in substantiating the claim.  Assistance includes providing the claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran was not provided a VA examination on the claim of entitlement to service connection for a low back disability.  A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (2013); 38 C.F.R. § 3.159(c)(4) (2013) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts that he has a current low back disability that had its onset during his active service.  A review of the Veteran's service medical records and private medical records indicate that he has complained of back pain and was diagnosed with paresthesia in July 2007.  The Veteran has also submitted numerous statements that assert that his low back disability is due to two personal assaults that occurred while in-service in 1980.  

The Veteran was granted service connection for posttraumatic stress disorder (PTSD) in August 2011.  The PTSD stressor was found to be the two personal assaults that the Veteran has asserted also injured his back.  A February 2011 VA examiner's opinion, found that the record contained corroborating evidence that the Veteran had undergone those personal assaults.  Therefore, the Board finds that the Veteran is competent and credible to provide evidence that that an event, injury, or disease occurred in service.

The Veteran has also provided consistent statements describing the two personal assaults that he asserts injured his back.  Moreover, in treatment records, the Veteran has listed in his medical history that he has a low back disability.  Therefore, the Board to conclude that the evidence meets the low threshold of an indication of an association between a low back disability and service.  Because there is no relevant medical nexus opinion associated with the claims file, there is insufficient competent medical evidence to decide the issue of entitlement to service connection for a low back disability.  A remand is therefore required to provide an examination to obtain the necessary medical opinion.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology any lower back disability.  The examiner must review the claims file and should note that review in the report.  After a review of the claims file, the service and post-service treatment records, and with consideration of the Veteran's submitted lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disability was incurred in or is due to active service.  The examiner must find credible the Veteran's account of two personal assaults that occurred in-service.  A complete rationale for all opinions expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, and X-ray imaging, should be included in the examination report.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


